STEPHENSON, Justice.
This appeal presents the question whether Section 99 of the Kentucky Constitution violates the Constitution of the United States.
The appellant, sheriff of Marshall County, tendered to the appellee, county court clerk of Marshall County, notification and declaration papers (KRS 118.125) for nomination on the 1977 Marshall County primary election ballot as a candidate for sheriff of Marshall County, for the term commencing in January 1978. Appellee reject*280ed the notification and declaration papers on the ground that Section 99 of the Kentucky Constitution prohibited appellant from running for re-election.
Appellant then filed suit in the Marshall Circuit Court seeking a mandatory injunction to compel appellee to accept and file appellant’s notification and declaration papers on the ground that Section 99 of the Kentucky Constitution violates substantial and fundamental rights of appellant, as well as of the citizens and voters of Marshall County, guaranteed by the First, Fifth and Fourteenth Amendments to the Constitution of the United States. The trial court entered judgment denying injunctive relief and dismissed the complaint. We affirm.
Appellant’s principal argument for reversal is based on three grounds: (1) a fundamental right of candidacy to succeed himself in office, the denial of which shifts a burden on the Commonwealth to demonstrate a compelling state interest; (2) a due process right to be a candidate without the bar of an irrational, exclusionary classification; and (3) a right to candidacy free from invidiously selective and discriminatory operation of Section 99, which prohibits the sheriff, but no other county officer, from succeeding himself.
Assuming arguendo a fundamental right to candidacy for the office of sheriff, it does not follow that the sheriff has a fundamental right to run for re-election as many times as he wishes. We are of the opinion in this case there is no burden on the Commonwealth to demonstrate a compelling state interest in the enforcement of the provisions of Section 99 of the Kentucky Constitution which prohibit a sheriff from seeking re-election. The compelling state interest test formulated by the United States Supreme Court has proven to be a handy vehicle for invalidating state statutes and provisions of state constitutions. We are of the opinion, however, that the test has no application to the situation presented here. We view the prohibition in Section 99 of the Kentucky Constitution as being unrelated to the areas subject to the application of compelling state interest.
We are of the further opinion that the provision of Section 99 under attack is not an irrational exclusionary classification, nor is it invidiously selective and discriminatory so as to violate the provisions of the Fourteenth Amendment to the United States Constitution.
We note in passing that in 1956 and 1972 the electorate of this Commonwealth had the opportunity to amend the Kentucky Constitution to allow the sheriff to run for re-election, and in each instance voted against the amendment.
We do not comment on appellant’s less than serious argument relative to the First and Fifth Amendments to the United States Constitution, which has even less validity.
We hold that Section 99 of the Kentucky Constitution does not violate the provisions of the United States Constitution in any respect.
The judgment is affirmed.
REED, C. J., and JONES, LUKOWSKY, PALMORE, STEPHENSON and STERN-BERG, JJ., concur.
CLAYTON, J., dissents.